Per Curiam.
The books of account were properly admitted in evidence under the rule laid down in Bank v. Madden, 114 N. Y. 280, 284, 21 N. E. Rep. 408, and cases there. cited. We have, examined the other exceptions taken during the trial, and find no error. No exceptions were filed to the referee’s report uncler sections 993 arid 994 of the Code, and we are therefore only called upon t'a review the exceptions taken at the trial. Dainese v. Allen, 36 N. Y. Super. Ct. 98. Judgment affirmed, with costs.